Case 3:20-cv-00526-DJN Document 11-1 Filed 08/10/20 Page 1 of 6 PagelD# 54

SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and General Release (“Agreement”) is made by and between
ISKANDARI SHAMS] (“Plaintiff”), on the one hand, and LAITH & AMR, INC., TALEB
ALFAOURIL, and KADER ALFAOURI (collectively, “Defendants”). Plaintiff and Defendants
are referred to herein as the “Parties.”

WHEREAS, the Plaintiff has instituted an action against the Defendants that is pending
in the United States Federal District Court for the Eastern District of Virginia, Richmond
Division, captioned Iskandari Shamsi v. Laith & Amr, Inc., et. al, Civil Action Number 3:20-cv-
00526-DJN (the Action”) wherein Plaintiff alleges that Defendants violated the Fair Labor
Standards Act, 29 U.S.C. § 207, et. seq., by misclassifying Plaintiff as an independent contractor
and failing to pay Plaintiff overtime pay for hours worked in excess of forty per week; and

WHEREAS, the Defendants deny any and all of the claims asserted by the Plaintiff,
including that the Plaintiff was an employee of Defendants, and all Parties desire to settle and
resolve all claims made in the Action and any and all other claims the Parties may have against
each other;

NOW THEREFORE, in consideration of the mutual promises and complete mutual
releases contained herein and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the Plaintiff and the Defendants agree as follows:

vA Settlement Amount and Dismissal of Action. In consideration of the actions and
promises undertaken by the Plaintiff herein (including the releases contained herein) and the
dismissal of the Action with prejudice by Plaintiff, Defendants agree to the following terms:

a. The Plaintiff will forward to Laith & Amr, Inc., Taleb Alfaouri, and Kader
Alfaouri in c/o William Baldwin, Esq., Meyer Baldwin Long & Moore, LLP, 5600 Grove
Avenue, Richmond, Virginia 23226, a copy of this Agreement signed by Plaintiff and a Form W-
9 executed by The Hennessy Law Firm, PLLC. Defendants shall promptly provide a
countersigned copy of this Agreement to Plaintiff in c/o Thomas F. Hennessy, Esq., The
Hennessy Law Firm, PLLC, 4015 Chain Bridge Road, Suite G, Fairfax, Virginia 22030.

b. Defendants have caused a payment in the amount of Twenty Thousand Two
Hundred Fifty-Seven and 57/100 Dollars ($20,257.57) (the “Settlement Amount”) to be
delivered and payable to Thomas F. Hennessy, Esq. at the address set forth above in accordance
with the schedule below. The Settlement Amount shall be the only amount paid by Defendants to
Plaintiff and is inclusive of liquidated damages and attorneys’ fees.

c, Settlement Amount. The Settlement Amount shall be divided and paid as follows:
Payment to Plaintiff Shamsi: $15,257.57
Payment to The Hennessy Law Firm, PLLC: $5,000.00

d. Payment schedule. The Settlement Payments shall be divided as follows:

Page 1 of 5
Case 3:20-cv-00526-DJN Document 11-1 Filed 08/10/20 Page 2 of 6 PagelD# 55

i. $5,000.00 payable to The Hennessy Law Firm PLLC to be paid seven (7)
calendar days from the execution of this Agreement for attorney’s fees and
shall not be subject to any withholdings.

il. $2,500.00 shall be paid thirty (30) calendar days from the execution of this
Agreement, subject to normal tax withholdings, with payments in this
amount to continue every thirty (30) days until the Settlement Amount
is satisfied.

Be Late Payments. In the event that Defendants fail to timely make payment as stated
above, Defendants shall pay a penalty equal to the lesser of (a) 10% of the unpaid wages for each
work day the wages due remain unpaid, or (b) an amount equal to the unpaid wages owed.

I. Release of Defendants. Plaintiff on behalf of himself, his descendants, dependents,
administrators, agents, heirs, assigns, and successors, hereby covenants not to sue and fully
releases, acquits, and discharges Defendants and their subsidiaries and affiliates, past, present,
future, as well as their owners, members, shareholders, trustees, agents, parent companies,
employees, assigns, heirs, and successors (collectively referred to as the “Defendant Releasees”’)
with respect to and from any and all claims, wages, demands, assistance, support, rights, liens,
agreements, contracts, covenants, actions, suits, rights to appeal, entitlements and notices, causes
of action, obligations, debts, costs, expenses, interests, attorneys’ fees, contributions, damages,
judgments, orders and liabilities of whatever kind or nature in law, equity or otherwise, whether
known or unknown, suspected or unsuspected, and whether or not concealed or hidden, which
they have at any time heretofore owned or held against said Defendant Releasees, including,
without limitation, those arising out of or in any way connected with their relationship with
Defendants to date (including claims relating to the Plaintiff's classification as an independent
contractor) or any other transactions, occurrences, acts or omissions or any loss, damage or
injury whatever, known or unknown, suspected or unsuspected, resulting from any of them,
committed or omitted prior to the date of this Agreement, and including, without limitation,
claims for payment of overtime wages pursuant to the Fair Labor Standards Act of 1938, 29
U.S.C. § 207 and any and all other federal, state and local statutes, cases, authorities or laws
(including common law) providing a cause of action that may be the subject of a release under
applicable law, including any claims against the Defendant Releasees with respect to any matters
which were or could have been alleged in the Action. This Agreement also includes, without
limitation, Plaintiff's release of the Defendant Releasees of each and any claim of discrimination
based upon age, race, sex, religion, national origin, or any other claim of employment
discrimination under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act (ADEA) the Employee Retirement Income Security Act
(ERISA), the Americans with Disabilities Act, as amended (ADA), and/or any other federal,
state or local statute or common law prohibiting discrimination in employment. Plaintiff agrees
not to file any lawsuit or institute any administrative agency proceeding against the Defendant
Releasees asserting any such claim for a monetary award, including claims for punitive damages,
or for reinstatement of employment. Plaintiff further agrees not to file any action against the

Page 2 of 5
Case 3:20-cv-00526-DJN Document 11-1 Filed 08/10/20 Page 3 of 6 PagelD# 56

Defendant Releasees for deprivation of the Plaintiff's rights under any provision of federal and
state law.

If any such claim which the Plaintiff attempts to release is not subject to release, to the extent
permitted by law, the Plaintiff waives any right or ability to collect monetary damages or to be a
class or collective action representative or to otherwise participate in any putative or certified
class, collective or multi-party action or proceeding based on such claim in which the Defendant
Releasees are a party. The Plaintiff promises not to consent to become a member of any class or
collective in a case in which claims are asserted against the Defendant Releasees that are related
in any way to the Plaintiff's employment/engagement or the termination of the Plaintiff's
employment/engagement with the Defendant Releasees. If, without the Plaintiffs prior
knowledge and consent, Plaintiff is made a member of a class in any proceeding, Plaintiff agrees
to opt out of the class at the first opportunity.

If, No Assignment or Transfer of Claims. The Parties represent and warrant that no person
other than the signatories to this Agreement had or has any interest in the matters referred to in
this Agreement, that the Parties have the sole right and exclusive authority to execute this
Agreement, and that the Parties have not sold, assigned, transferred, conveyed, or otherwise
disposed of any claim, demand or legal right that is subject of this Agreement.

Iv. | No Admission. The Parties agree that this Agreement is made solely to resolve disputes,
and there is no admission of fault by any Party of any liability or of any contention or allegation
made by any other Party.

V. Governing Law. This Agreement shall be governed by and subject to the laws of the
Commonwealth of Virginia.

VI. ‘Severability. In the event that one or more of the provisions of this Agreement shall for
any reason be held to be illegal or unenforceable, this Agreement shall be revised only to the
extent necessary to make such provision(s) legal and enforceable.

VIL. Entire Agreement. This Agreement constitutes and contains the entire agreement and
understanding concerning the Plaintiff's claims against the Defendant Releasees, as well as any
other subject matters addressed herein between the Plaintiff and the Defendants, and supersedes
and replaces all prior negotiations and all prior agreements proposed or otherwise, whether
written or oral, concerning the subject matter hereof. Any amendment or modification to this
Agreement must be made in writing and signed by the Plaintiff and duly appointed
representatives of Defendants. The drafting of this Agreement shall be deemed a mutual
endeavor by all Parties and shall not be construed against any single Party as the drafter.

VU. Acknowledgement of Wages. While Defendants dispute Plaintiff's contention that he was
an employee of Defendants, Plaintiff agrees that payment of his portion of the Settlement
Amount described in this Agreement represents the full payment of all unpaid regular wages,
unpaid minimum wage, unpaid overtime, and liquidated damages owing to him or her by the
Defendant Releasees, and Plaintiff hereby waives his right to monetary or other recovery should

Page 3 of 5
Case 3:20-cv-00526-DJN Document 11-1 Filed 08/10/20 Page 4 of 6 PagelD# 57

any federal, state, or local administrative agency pursue any claims on his behalf arising out of
and/or relating to his engagement with the Defendants.

Ix. Captions. Any captions to the Paragraphs of this Agreement are solely for the
convenience of the Parties; neither they nor the title to this Agreement are to be construed in any

way as modifying the provisions themselves.

Xx. Execution. The Parties agree that the undersigned are fully authorized to execute this
Agreement. The Parties also agree that this Agreement may be executed by each Party on
different signature pages, and may be communicated by facsimile or PDF, and such form shall

be treated as originals.

XI. Attorney’s Fees. In the event of a dispute between the parties arising from this
Agreement, the prevailing party shall be entitled to recover reasonable attorney’s fees and costs
incurred in connection with any such dispute.

The Parties acknowledge that they have read the foregoing Agreement or had the
agreement read to them in their native language, understand its contents, and have consulted with
and had the benefit of legal counsel, and accept and agree to the provisions it contains and
hereby execute it voluntarily and with full understanding of its consequences.

PLEASE READ CAREFULLY. THIS SETTLEMENT AGREEMENT INCLUDES
COMPLETE RELEASES BY ALL PARTIES OF ALL KNOWN AND UNKNOWN
CLAIMS.

Page 4 of 5
Case 3:20-cv-00526-DJN Document 11-1 Filed 08/10/20 Page 5 of 6 PagelD# 58

XH.  Attorney’s Fees. In the event of a dispute between the parties arising from this
Agreement, the prevailing party shall be entitled to recover reasonable attorney’s fecs and costs

incurred in connection with any such dispute.

The Parties acknowledge that they have read the foregoing Agreement or had the
agreement read to them in their native language, understand its contents, and have consulted with
and had the benefit of legal counsel, and accept and agree to the provisions it contains and
hereby execute it voluntarily and with full understanding of its consequences.

PLEASE READ CAREFULLY. THIS SETTLEMENT AGREEMENT INCLUDES
COMPLETE RELEASES BY ALL PARTIES OF ALL KNOWN AND UNKNOWN

 

 

 

 

CLAIMS.
LAITH & AMR, INC. | |
, Kader Alfaouri (date)
ISRANDARI SHAMSI.

i oye oy ’ y / ft F : Fr / ) A
- Wh andee eam | vib feo
(Signature) (date) oxi

Iskandari Shamsi (date)
(Name) } (Title)

THE HENNESSY LAW FIRM, PLLC

(with regard to Sections 1, only

TALEB ALFAOURI. “lA >. —

Thomas F. Hennessy, Esquire, Member

 

 

Taleb Alfaouri (date)

KADER ALFAOURI.

Pape 5 of 5
Case 3:20-cv-00526-DJN Document 11-1 Filed 08/10/20 Page 6 of 6 PagelD# 59

REFULLY. THIS SETTLEMENT AGREEMENT INCLUDES

A
PLEASE READ © S OF ALL KNOWN AND UNKNOWN

 

 

 

COMPLETE RELEASES BY ALL PARTIE
CLAIMS.
LAITH & AMR, INC. ISKANDARI SHAMSL
Ly jel Kr) u /: " / Wd
(Signature) (date) Iskandari Shamsi (date)
J ef Al tao iNet
faa 7 A wis , THE HENNESSY LAW FIRM, PLLC

(with regard to Sections 1, only)

 

es | Thomas F. Hennessy, Esquire. Member
[(L2—_ 3 rl 0

 

 

Taleb Alfaouri (date)
KADER ALFAOURI.

ae, plalowe
Kader Alfaouri (date)

Page 5 of 5
